Citation Nr: 0033973	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for impaired vision.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an evaluation in excess of zero percent 
for right ear hearing loss.

5.  Entitlement to an evaluation in excess of 10 percent for 
a left jaw injury.

6.  Entitlement to a rating in excess of zero percent for 
residuals of scaphoid fracture of the right wrist.

7.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome.

8.  Entitlement to a rating in excess of zero percent for 
patellofemoral syndrome of the left knee.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1993 to 
February 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1997 decision by the 
Department of Veterans Affairs (VA) Cheyenne Regional Office 
(RO) which denied service connection for impaired vision, 
left ear hearing loss, and tinnitus.  In that decision, 
service connection was granted for right ear hearing loss, 
rated zero percent disabling; for a scaphoid fracture of the 
right wrist, rated zero percent disabling; for patellofemoral 
syndrome of the left knee, rated zero percent disabling; for 
patellofemoral syndrome of the right knee, rated 10 percent 
disabling; and for a left jaw injury, rated 10 percent 
disabling.  He initiated a timely appeal.  

Regarding the claims for increased ratings for right ear 
hearing loss, a scaphoid fracture of the right wrist, 
patellofemoral syndrome of the left knee, patellofemoral 
syndrome of the right knee, and a left jaw injury, the Board 
notes that a claim placed in appellate status by disagreement 
with the initial rating award (service connection having been 
allowed) but not yet ultimately resolved, remains an 
"original claim" and is not a new claim for increase.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings must be assigned for separate periods of 
time if such distinct periods are shown by competent evidence 
of record during the pendency of the appeal, a practice known 
as "staged" ratings.  Id. at 126.  


REMAND

I.  Service Connection for Impaired Vision, Left Ear Hearing 
Loss, and Tinnitus

The veteran filed a claim for disability compensation in 
March 1997.  The most current medical evidence of record 
pertaining to his claim of service connection for impaired 
vision, left ear hearing loss, and tinnitus consists of May 
1997 VA general, audiological, and visual examination 
reports.  None of the examination records indicate that his 
service medical records were available for review.

On general medical examination in May 1997, the VA physician 
specifically noted that, although the claims file was 
available for review, it did not contain any of the veteran's 
service medical records.  The veteran reported that he 
incurred hearing loss in service while working on the flight 
deck of an aircraft carrier.  He also reported noticing a 
gradual deterioration of his vision over the prior two years.  
The pertinent diagnoses after examination were subjective 
complaint of hearing loss and impaired vision with low grade 
myopia and astigmatism, correctable with lenses.

On VA audiological examination in Mary 1997, the veteran 
reiterated his history of service on the flight deck, and 
"being around the heavy machinery when overhauling the 
ship."  The examination showed normal middle ear function, 
compliance, and pressure.  The audiologist diagnosed normal 
hearing, bilaterally, with good to excellent speech 
discrimination ability in both ears.  

In the original compensation claim, the veteran reported that 
he sustained impaired vision due to in-service use of night-
vision goggles.  The service medical records show that he had 
20/20 vision, both near and far, on examination at entry on 
active duty in February 1993.  Far vision of 20/30 in the 
right eye and 20/20 in the left eye were noted on service 
separation examination in February 1997.  On VA visual 
examination in May 1997, the veteran reported "welding/flash 
burns" in 1995.  The examination revealed no visual field 
deficit or apparent ocular pathology.  The examiner diagnosed 
low myopia and astigmatism.  The examination report reflects 
no clinical finding or opinion as to the etiology of the 
myopia and astigmatism (i.e., is it related to some in-
service incident or is it merely refractive error of the 
eye).

By August 1997 decision, the RO denied service connection for 
impaired vision, finding that as there was no evidence of a 
causal link between the wearing of night-vision goggles and 
his impaired vision, the lower myopia and astigmatism were 
part of the aging process and a developmental defect not 
subject to service connection under 38 C.F.R. § 3.303(c).  
Service connection for left ear hearing loss and tinnitus 
were also denied, as there was no showing of any present left 
ear hearing disability.  

A significant change in the law has occurred during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
U.S. Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), which had held that 
VA cannot assist in developing a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Due to the change in law brought about by VCAA, and because 
VA physicians were unable to complete a thorough review of 
the service medical records, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Also, as the RO has 
not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to a decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  


II.  Increased Ratings for Right Ear Hearing Loss, Left Jaw 
Injury, Scaphoid Fracture of the Right Wrist, Patellofemoral 
Syndrome of the Right and Left Knee

As noted above, the RO August 1997 decision granted service 
connection for right ear hearing loss, scaphoid fracture 
residuals of the right wrist, and patellofemoral syndrome of 
the left knee, each rated zero percent disabling.  Service 
connection was also granted for patellofemoral syndrome of 
the right knee and left jaw injury, each rated 10 percent 
disabling.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  The duty to assist in obtaining 
available facts and evidence to support a claim includes 
obtaining an adequate VA examination; this duty is not 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the duty to assist includes conducting a 
thorough, contemporaneous medical examination, taking into 
account records of prior medical treatment, so that the 
disability rating will be full and fair.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  When a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to rate the current state of 
the condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).

As noted above, the claims file reflects that the most recent 
medical evidence of record pertaining to the service-
connected right ear hearing loss consists of May 1997 VA 
examination reports.  The claims file also shows that the 
most current medical evidence of record pertaining to the 
service-connected musculoskeletal disabilities consists of 
reports of a November 1997 private examination and a December 
1997 VA examination.  The Board is not required, pursuant to 
its duty to assist, to remand solely due to the passage of 
time following an otherwise adequate examination report.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, 
the Board finds that the November and December 1997 
examination records are inadequate for rating purposes as the 
examiners failed to comment on the functional loss due to 
pain.  When rating disabilities of the musculoskeletal 
system, the examination must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40 and 4.45 (2000).  
DeLuca v. Brown, 8 Vet. App. 202 (1997)  The regulations, in 
part, require consideration of limitation of movement, 
weakened movement, excess fatigability, and incoordination, 
and pain due exclusively to the service-connected disability.  
A VA examination report must provide detailed information 
with regard to any limitation of function due to pain, 
including pain on use and movement of the joint affected 
during flare-ups, as well as any limitation of function due 
to weakness, fatigability, and/or incoordination, in order to 
permit an equitable evaluation of the veteran's claim.  
DeLuca, 8 Vet. App. at 206.  While 38 C.F.R. § 4.40 does not 
require a separate rating for pain, the impact of pain must 
be considered in a rating determination.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

For the reasons noted above in respect to VA examinations for 
the purpose of evaluating the veteran's service-connected 
disabilities, the Board believes that additional medical 
examinations are necessary for a fair adjudication of this 
appeal.

The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a) (2000).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examination; and provide that when a claimant fails 
to report of an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (2000).  
When entitlement to an increase in benefits cannot be 
established or confirmed without a current VA examination and 
the claimant, without "good cause," fails to report for 
such examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (2000).

Finally, the Board notes that the veteran was scheduled for a 
personal hearing at the Cheyenne RO and given notice of the 
date and time of same.  The record indicates that he failed 
to appear for the hearing.  However, the record also shows 
that he changed addresses on several occasions prior to the 
June 1999 hearing, and duly reported each new address to the 
RO.  After review of the claims file, the Board finds that 
the record is simply unclear as to whether the June 1999 
hearing notification was sent to the veteran's then-current 
address.  Thus, the Board finds that an additional reason for 
remanding this case includes contacting the veteran at his 
last known address of record to inquire whether he still 
desires an RO hearing.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment by all health care providers 
who may possess additional records of 
treatment pertinent to his claim of 
service connection for left ear hearing 
loss, tinnitus, and impaired vision, and 
to the claim for increased rating for the 
right knee, left knee, right wrist, left 
jaw, and right ear hearing disabilities.  
After securing any necessary 
authorization for release of information 
from the veteran, the RO should attempt 
to obtain copies of his complete 
treatment records from all sources 
identified which are not already of 
record.

2.  The RO should clarify whether the 
veteran wishes a hearing; if so, the RO 
should schedule him such hearing.

3.  The RO should provide the veteran an 
examination by appropriate specialists to 
determine the nature and etiology of any 
left ear hearing loss, tinnitus, and 
impaired vision which may now be present.  
The claims folder and service medical 
records must be made available to the 
examiners for review in conjunction with 
their examinations; the examination 
reports must reflect a review of 
pertinent evidence in the claims folder.  
All indicated testing should be 
accomplished.  The examiners should be 
asked to provide an opinion as to whether 
it is as likely as not that any left ear 
hearing loss, tinnitus, or impaired 
vision found is causally related to an 
in-service incident.  To the extent 
possible, the examiners should be asked 
to comment on whether any in-service left 
ear hearing loss, tinnitus, or impaired 
vision pathology may be distinguished 
from post-service pathology, and if so, 
the examiners should be requested to 
explain any such distinction.  If any of 
the foregoing cannot be determined, the 
examiners should so state for the record.

4.  The veteran should be afforded a VA 
audiological examination to determine the 
extent and severity of his service-
connected right ear hearing loss.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination; the examination 
report must reflect a review of pertinent 
evidence in the claims folder.  All 
necessary testing should be performed.  
The examination report should include a 
description of the findings and 
associated functional impairment.  

5.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist(s) to determine the severity 
of the service-connected right knee, left 
knee, right wrist, and left jaw 
disabilities.  The claims folder must be 
made available to the examiners for 
review in conjunction with each 
examination; the examination reports must 
reflect a review of pertinent evidence in 
the claims folder.  All testing deemed 
necessary, including X-ray studies, 
should be performed.  The examiners 
should record pertinent complaints, 
symptoms, and clinical findings.  All 
excursion of movement of the right knee, 
left knee, and right wrist should be 
recorded in numbers of degrees.  Any 
portion of the arcs of motion which are 
painful should be so designated.  The 
examiners should comment, as to each 
musculoskeletal disability, on the 
presence or absence of less movement than 
normal, more movement than normal, 
instability, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, swelling, and pain on movement.  
The examiner should provide opinions as 
to the effect of the right knee, left 
knee, right wrist, and left jaw 
disabilities on the veteran's ability to 
function and the degree of functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
of the right knee, left knee, right 
wrist, and left jaw.

5.  Then, the RO should carefully review 
the examination reports to ensure that 
they comply with this remand, including 
all requested findings and opinions.  If 
not, the reports should be returned to 
the VA examiner for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO should review the claim for 
increased rating for right ear hearing 
loss in accordance with new criteria 
which became effective June 10, 1999, (38 
C.F.R. § 4.85 et seq.) referable to 
diseases of the ear and other sense 
organs, applying the criteria most 
favorable to him.  See Karnas, 1 Vet. 
App. at 311.

6.  The RO must review the claims file and 
ensure that all notification and 
development required by the VCAA is 
complete.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000), as 
well as any pertinent guidance that is 
subsequently provided by VA, or pertinent 
court decisions that are subsequently 
issued.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC), to include a summary of the 
evidence and applicable law considered pertinent to the 
issues now on appeal.  An appropriate period of time should 
be allowed for response.  Then, the case should be returned 
to the Board.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


